Citation Nr: 0426904	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  95-20 734A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased evaluation for rheumatic heart 
disease with mitral stenosis, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel






INTRODUCTION

The veteran served on active duty from December 1956 to April 
1958.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1995 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  The most recent medical evidence in this case does not 
reflect a diagnosis of more than one episode of acute 
congestive heart failure in the past year, or METs of greater 
than three but less than 5, or left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent which is 
attributable to rheumatic heart disease

3.  There is no showing that the heart is definitely 
enlarged, severe dyspnea on exertion, elevation of systolic 
blood pressure, or such arrhythmias as paroxysmal auricular 
fibrillation, or flutter, or paroxysmal tachycardia, or that 
more than light manual labor is prohibited, that is 
attributable to rheumatic heart disease.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
30 percent for rheumatic heart disease with mitral stenosis 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a), 5110(g) 
(West 2002); 38 C.F.R. § 4.104 Diagnostic Codes (DC) 7000 
(1995) and (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

As an initial matter, the Board notes there was a change in 
the law during the pendency of this appeal, when, on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The June 1995 Statement of the Case (SOC) and the January 
1998, June 2001, and April 2004 Supplemental Statements of 
the Case (SSOCs) advised the veteran of the laws and 
regulations pertaining to his claim.  These documents 
informed the veteran of the evidence of record and explained 
the reasons and bases for denial.  The veteran was 
specifically informed that his claim for an increased rating 
for rheumatic heart disease with mitral stenosis was being 
denied because the evidence did not show that the veteran's 
disability met the criteria for a higher rating.  The SOC and 
SSOCs made it clear to the veteran that in order to prevail 
on his claim, he would need to present evidence that his 
rheumatic heart disease met the criteria for a higher rating.  
The RO sent letters dated in April 2001 and January 2004 that 
told the veteran about the VCAA and informed him what 
evidence the RO would obtain and what he needed to do.  The 
RO obtained service medical records, private treatment 
records, VA treatment records, and provided the veteran with 
several VA examinations.  The veteran has not indicated that 
there is any other evidence available.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In the present case, a substantially complete application was 
received in 1995.  Thereafter, the claim was denied in a 
rating decision dated in April 1995.  The RO sent letters 
related to the VCAA and the duty to assist to the veteran in 
April 2001 and January 2004.  These notifications were well 
after the April 1995 rating decision.  Only after this rating 
action was promulgated did the AOJ provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.").

There is no basis in this case for concluding that harmful 
error occurs simply because the claimant received VCAA notice 
after an initial adverse adjudication.  Pursuant to the 
Board's decision to remand this claim for additional 
development, the RO did, in fact, conduct a de novo review of 
the claims.  See, SSOC issued to the veteran in April 2004.  
In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See, 38 C.F.R. § 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in April 2001 and 
January 2004 were not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claim and that no additional assistance 
would aid in further developing his claim.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating the claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  



II.  Increased rating for rheumatic heart disease

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2003); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003). 

The Board notes that during the pendency of this appeal, the 
regulations relating to heart disabilities were amended 
effective January 12, 1998.  62 FR 65,207 (Dec. 11, 1997).  
The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.   In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  Thus, the revised criteria under Diagnostic Code 
7000 are not applicable prior to January 12, 1998, the 
effective date of revision.

The appellant was first granted service connection for 
rheumatic heart disease in October 1958.  He was eventually 
granted a 30 percent disability rating.  In 1994 he filed a 
claim seeking a higher rating.

VA and private medical records in the file indicate that the 
veteran has been treated and hospitalized repeatedly for 
various heart conditions including chest pain, arrhythmia, 
several suspected heart attacks, coronary artery disease, 
chronic obstructive pulmonary disease (COPD) and other 
disabilities.  These treatment records are extensive but it 
is not at all clear from them which of the veteran's symptoms 
are related to rheumatic heart disease and which are related 
to his other disabilities.

The veteran underwent a VA examination in December 1994.  The 
examiner noted that the veteran was suffering from alcoholic 
liver disease and COPD.  There was no ischemia and the 
veteran's heart sounds were normal with no murmur and no 
clicks.  An electrocardiogram (EKG) showed normal sinus 
rhythm.  The EKG did show an increased RS ration of V1 and 
V2, early transition or a posterior infarct but unchanged 
since November 1991.  A blood test and chest X-ray were 
normal.  The examiner indicated diagnoses of acute bronchitis 
or upper respiratory infection with a history of alcoholic 
liver disease, COPD, and history of atrial fibrillation.  The 
examiner said it is unclear whether the veteran's atrial 
fibrillation was related to holiday heart syndrome, or 
alcohol-induced arrhythmia, or whether it was related to any 
organic heart disease.  The examiner noted the veteran gave a 
history of mitral valve prolapse and a history of a 
myocardial infarction (MI).

The veteran was provided another VA examination in July 1998.  
The examiner noted the veteran's history of alcohol and 
tobacco abuse.  The examiner also noted the veteran's history 
of rheumatic heart disease but was unable to find much 
documentation for that in is chart and claims folder.  The 
examiner stated the veteran's history of coronary artery 
disease and alcohol abuse was well documented.  The veteran's 
chart also verified multiple heart attacks and 
hospitalization for chest pain.  At the time of the 
examination there was no chest pain but he did complain of 
previous chest and arm pain usually relieved by 
nitroglycerin.  Vital signs were stable and the veteran's 
heart was slightly irregular with no murmur.  The veteran had 
an exercise test and was able to exercise to the equivalent 
of 7 METS, he was symptomatic with dyspnea but with no EKG 
changes that were considered the equivalent of angina.  
Scintigraphic findings show moderate non-reversible 
ventricular of dilatation, very mild re-distribution along 
the distal portion of the anterior wall and the apex of 
evidence also showed extensive old infarction in the wall 
with the inferior and lower portion of the lateral wall of 
the left ventricle.  There was also evidence of ischemia in 
walls and distal anterior wall.  The examiner concluded that 
the veteran had well-documented coronary artery disease and 
periods of rapid atrial fibrillation.  He also suffered from 
COPD, alcohol abuse and tobacco abuse.  The examiner offered 
his opinion that it was more likely than not the veteran's 
atrial fibrillation was related to his drinking rather than 
to any valvular heart disease.  Similarly, the examiner 
stated that it was more likely than not that the veteran's 
coronary artery disease is not related to any valvular heart 
disease or history of rheumatic fever.

The veteran underwent a third VA examination in May 2001.  
The examiner reviewed the veteran's medical history including 
his history of peripheral vascular disease, coronary disease, 
COPD, history of peptic ulcer disease, hypertension, 
paroxysmal atrial fibrillation, and a history of transient 
ischemic attacks. On examination the veteran had normal vital 
signs.  The veteran had regular heart rate and rhythm with a 
1/6 systolic murmur at the apex.  EKG revealed sinus 
bradycardia, 57 beats per minute, early transition and no 
other abnormalities.  Doppler showed mild aortic 
insufficiency and trace mitral regurgitation.  The examiner 
indicated diagnoses of coronary artery disease and paroxysmal 
atrial fibrillation.  With respect to rheumatic heart disease 
the examiner noted the veteran was told in the past he had 
rheumatic heart disease but that there is no current evidence 
to support chronic rheumatic heart disease. The examiner 
stated that the veteran may have had rheumatic fever early in 
his life however at this point in time two echoes show no 
evidence of mitral stenosis, no evidence of mitral valve 
prolapse and no significant valve abnormalities.  The 
examiner offered his opinion that based on the record, the 
veteran's symptoms of shortness of breath, dyspnea on 
exertion, and chest pain,  are certainly secondary to 
coronary artery disease and COPD and not secondary to 
rheumatic heart disease.

The veteran underwent his most recent VA examination in 
February 2004.  The examiner reviewed the entire claims 
folder in detail and traced the veteran's medical history and 
treatments over the years.  The examiner noted the veteran's 
current symptoms of shortness of breath with mild exertion, 
intermittent cough with occasional wheezing, intermittent 
anterior chest pain with a  frequency of approximately every 
two weeks with short duration.  Examination revealed distant 
heart tones which are totally irregular in rhythm with rate 
of 80 and no murmurs noted.  An EKG revealed atrial 
fibrillation with a controlled ventricular rate.  A chest X-
ray revealed the cardiomediastinal silhouette to be normal.  
There was pleural thickening involving the left costophrenic 
angle.  A complete blood count and blood chemistry tests were 
performed with normal results.  The clinical assessment was 
ischemic coronary artery disease with previous mild cardial 
infarction and stent placement on two occasions, sable angina 
now, chronic atrial fibrillation, and no clinical evidence of 
congestive heart failure.  The veteran was also diagnosed 
with COPD and a history of  acute rheumatic fever with mitral 
valve stenosis.  The final diagnosis was ischemic peripheral 
vascular disease with previous arterial bypass procedure, 
left lower extremity.  The examiner offered his opinion that 
the veteran's current symptoms as described can all be best 
explained on the basis of the ischemic coronary artery 
disease, peripheral vascular disease, and COPD.  The findings 
did not indicate a basis of remarkable symptoms from the 
valvular heart disease.  

Under the current regulations, a 30 percent rating is 
warranted for rheumatic heart disease with coronary artery 
disease and history of coronary artery graft where a 
"workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray".  38 C.F.R. 
§ 4.104, DC 7000, 7005, 7017 (1999).

A higher rating, of 60 percent, requires disability more 
closely reflecting "more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater then 3 METs but not greater then 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent".  Id.

The regulatory criteria prior to January 12, 1998 provided 
that a 30 percent disability evaluation was warranted for 
rheumatic heart disease with coronary artery disease and 
history of coronary artery graft when there is "from the 
termination of an established service episode of rheumatic 
fever, or its subsequent recurrence, with cardiac 
manifestations, during the episode or recurrence, for 3 
years, or diastolic murmur with characteristic EKG 
manifestations or definitely enlarged heart".  38 C.F.R. 
§ 4.104, DC 7000 (1997)/

A higher evaluation, of 60 percent, was not warranted under 
the old regulations, unless there was evidence of "the heart 
definitely enlarged; severe dyspnea on exertion, elevation of 
systolic blood pressure, or such arrhythmias as paroxysmal 
auricular fibrillation or flutter or paroxysmal tachycardia; 
more than light manual labor is precluded".  38 C.F.R. 
§ 4.104, DC 7000 (1997). 

After review of the record the Board finds that the criteria 
for an evaluation in excess of 30 percent have not been met.  
Under either the new or the old regulations there is no 
medical evidence that the veteran currently suffers from any 
disability related to his rheumatic heart disease.  None of 
the VA examinations have determined any symptoms due to 
rheumatic heart disease.  The December 1994 examiner stated 
that the veteran's symptoms were not clearly related to any 
organic heart disease.  The July 1998 examination report 
indicated that it was more likely than not that the veteran's 
symptoms were not related to valvular heart disease.  The 
examiner in May 2001 stated that the veteran's symptoms were 
certainly secondary to coronary artery disease and COPD and 
not secondary to rheumatic heart disease.  Lastly, the VA 
examiner in February 2004 stated that the findings did not 
indicate a basis of remarkable symptoms from the valvular 
heart disease.  All 4 of the VA examiners were unable to find 
any current evidence of rheumatic heart disease.  There is no 
medical opinion in the file to the contrary.  There is no 
showing that the heart is definitely enlarged, severe dyspnea 
on exertion, elevation of systolic blood pressure, or such 
arrhythmias as paroxysmal auricular fibrillation, or flutter, 
or paroxysmal tachycardia, or that more than light manual 
labor is prohibited, that is attributable to rheumatic heart 
disease.  Additionally, the evidence does not reflect a 
diagnosis of more than one episode of acute congestive heart 
failure in the last year or METS of greater that three but 
less than 5, or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent attributable to rheumatic heart 
disease.  

The statements made by the veteran and his spouse do not 
provide the medical evidence necessary to increase his 
rating.  They do not claim and the evidence does not show 
they are medically trained.  Their arguments do not provide 
competent medical evidence that his symptoms are attributable 
to his service-connected disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

The Board has reviewed the veteran's claim for an increased 
rating under both the old and the new regulations at no time 
finds that he is entitled to more than a 30 percent 
evaluation for his service connected rheumatic heart disease 
with coronary artery disease and history of coronary artery 
graft.  The criteria for a rating in excess of 30 percent 
have not been met or approximated under either the old or new 
version of the regulation.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.104, DC 7000 (1997) & (1999).

The RO has not expressly considered referral of the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence does not suggest that the 
veteran's rheumatic heart disease alone has caused marked 
employment interference or requires frequent medical 
treatment.  There is no evidence suggesting that the veteran 
has been hospitalized specifically for that condition as 
opposed to coronary artery disease or COPD or that it has 
prevented him from working or significantly interfered with 
work.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  
VAOPGCPREC. 6-96 (1996).

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a rating in excess of 30 percent for the 
veteran's rheumatic heart disease.

ORDER


Entitlement to an increased evaluation for the veteran's 
rheumatic heart disease, currently rated as 30 percent 
disabling, is denied.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



